ACCEPTED
                                                                 03-14-00713-CV
                                                                         7864610
                                                      THIRD COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                           11/17/2015 1:21:08 PM
                                                               JEFFREY D. KYLE
                                                                          CLERK

            No. 03-14-00713-CV
                                               FILED IN
                                        3rd COURT OF APPEALS
                                             AUSTIN, TEXAS
                                        11/17/2015 1:21:08 PM
GLENN HEGAR, COMPTROLLER OF P        A
                                   UBLIC JEFFREY
                                            CCOUNTS  D. KYLE
                                                 Clerk
        OF THE STATE OF TEXAS, AND
      KEN PAXTON, ATTORNEY GENERAL
           OF THE STATE OF TEXAS
                     v.
      CGG VERITAS SERVICES (U.S.), INC.


A PPELLANTS ’ O RAL A RGUMENT E XHIBITS




                   Joseph D. Hughes
                   ATTORNEY GENERAL’S OFFICE
                   P.O Box 12548 (MC 059)
                   Austin, TX 78711
                   (512) 936-1729
                   jody.hughes@texasattorneygeneral.gov
    No. 03-14-00713-CV, GLENN HEGAR, COMPTROLLER
    OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS, AND
KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS v.
            CGG VERITAS SERVICES (U.S.), INC.

                   APPELLANTS’ ORAL ARGUMENT EXHIBITS

                                      TABLE OF CONTENTS

                                                                                                            TAB

Pl.’s Ex. 48, Cost of Goods Sold, CGGVeritas (U.S) Texas
    Franchise Tax Report Year 2008 ........................................................................ A

Pl.’s Ex. 49, Texas Margin Tax, CGGVeritas (U.S) Texas Franchise
    Tax Report Year 2008 .......................................................................................... B
A
B
                          CERTIFICATE OF SERVICE

      I hereby certify that on November 17, 2015, a true and correct copy of

the foregoing Appellants’ Oral Argument Exhibits was served via File &

ServeXpress to the following counsel of record:

      Amanda Taylor
      James F. Martens
      Lacy Leonard
      MARTENS TODD LEONARD & TAYLOR
      301 Congress Ave., Suite 1950
      Austin, Texas 78701
      Tel.: (512) 542-9898
      Fax: (512) 542-9899
      ataylor@textaxlaw.com
      jmartens@textaxlaw.com
      lleonard@textaxlaw.com



                                       /s/ Joseph D. Hughes
                                       Joseph D. Hughes